UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4722



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAVONE A. JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00120-RAJ)


Submitted:   March 31, 2008                 Decided:   April 10, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett D. Lucas, GABRIEL & ASSOCIATES, P.C., Virginia Beach,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Robert J. Krask, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javone A. Johnson was convicted in a bench trial for bank

fraud, 18 U.S.C. § 1344 (2000) (two counts), use of false social

security number, 42 U.S.C. § 408(a)(7)(B) (2000) (five counts), and

aggravated identity theft, 18 U.S.C. § 1028A(a)(1) (2000).          He was

sentenced to fifty-nine months of imprisonment.            On appeal, he

raises the following claims: (1) the district court erred in

denying his motion for new counsel and a continuance; (2) he was

convicted   on   multiplicitous    counts;   (3)   insufficient   evidence

supports his convictions for use of false social security number;

(4) the district court abused its discretion in admitting certain

hearsay evidence at trial and sentencing; and (5) the district

court erred in imposing a two-level enhancement to his sentence for

obstruction of justice.    Finding no reversible error, we affirm.

            Johnson first argues on appeal that the trial court

abused its discretion in denying his motion to substitute current

counsel and in refusing to continue the case.        The Sixth Amendment

affords a criminal defendant the counsel of his choosing; however,

that right is not absolute.       United States v. Mullen, 32 F.3d 891,

895 (4th Cir. 1994); Sampley v. Attorney Gen. of North Carolina,

786 F.2d 610, 613 (4th Cir. 1986).         This court’s review is for an

abuse of discretion.     United States v. Gallop, 838 F.2d 105, 108

(4th Cir. 1988).     To determine whether the district court abused

its discretion in denying the defendant’s motion for a continuance


                                   - 2 -
so that he could substitute new counsel, this court considers: (1)

the timeliness of the motion; (2) the adequacy of the district

court’s inquiry into the defendant’s complaint about counsel; and

(3) whether the defendant and counsel have experienced a “total

lack of communication preventing an adequate defense.”      Mullen, 32

F.3d at 895 (citing Gallop, 838 F.2d at 108).       These factors must

be   weighed   against   the   court’s   interest    in   the   orderly

administration of justice.     Mullen, 32 F.3d at 895.    We find that,

based on the court’s thorough inquiry and due consideration of the

factors at the hearing, there was no abuse of discretion in the

denial of new counsel and a continuance.

          Johnson next argues that certain convictions should be

dismissed on grounds of multiplicity.      An indictment charging a

single offense in several counts is multiplicitous, subjecting a

defendant to a risk of multiple sentences for a single offense in

violation of the Double Jeopardy Clause.       See United States v.

Goodine, 400 F.3d 202, 207 (4th Cir. 2005).      However, it is well

established that a defendant may be convicted of two separate

offenses arising from a single act if each charge requires proof of

a fact not essential to the other.        See Blockburger v. United

States, 284 U.S. 299 (1932).       We find that the district court

appropriately conducted the Blockburger analysis and concluded that

this argument is without merit.




                                 - 3 -
           Johnson     also   challenges    the   sufficiency    of   evidence

supporting his convictions for falsely representing his social

security number.      A defendant challenging the sufficiency of the

evidence faces a heavy burden.          United States v. Beidler, 110 F.3d

1064, 1067 (4th Cir. 1997). “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to cases where the prosecution’s failure is clear.”             United States

v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).              A verdict must be

upheld on appeal if there is substantial evidence in the record to

support it.    Glasser v. United States, 315 U.S. 60, 80 (1942).                 In

determining whether the evidence in the record is substantial, this

court views the evidence in the light most favorable to the

Government,    and    inquires   whether     there   is   evidence        that   a

reasonable finder of fact could accept as adequate and sufficient

to establish a defendant’s guilt beyond a reasonable doubt. United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                    We

find sufficient evidence in the record to support the challenged

convictions.

           Johnson also asserts that the district court erred in

admitting certain hearsay evidence at trial and sentencing.                  The

district   court     has   discretion    generally   to   conduct     a    trial,

including the presentation of evidence, in whatever manner the

court deems appropriate, and the district court’s evidentiary

rulings are entitled to substantial deference and will not be


                                   - 4 -
reversed absent a clear abuse of discretion.            See United States v.

Moore, 27 F.3d 969, 974 (4th Cir. 1994).                We find no abuse of

discretion in the court’s challenged rulings.

            Johnson’s last argument on appeal is that the district

court erred in imposing a two-level enhancement for obstruction of

justice.    When reviewing the district court’s application of the

Sentencing Guidelines, this court reviews findings of fact for

clear error and questions of law de novo.          United States v. Green,

436 F.3d 449, 456 (4th Cir.), cert. denied, 547 U.S. 1156 (2006).

Here,    Johnson   proffered     altered    documents   in   support    of   his

defense.    We find no error in the court’s imposition of a two-level

enhancement for obstruction of justice.                 See U.S. Sentencing

Guidelines Manual § 3C1.1, comment. (n.4(c)) (2006) (listing as an

example the production of false, altered, or counterfeit documents

and     records    during   an    official    investigation      or    judicial

proceeding).

            Accordingly,     we    affirm     Johnson’s      convictions     and

sentence.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 5 -